Citation Nr: 1428595	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

5.  Entitlement to service connection for a gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and December 1990 to September 1991, during peacetime and the Persian Gulf War.  He served in the Southwest Asia theater of operations from February 6, 1991 to August 22, 1991.  

Procedural History

This appeal comes before the Board of Veterans' Appeals (Board) from October 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA), San Juan, the Commonwealth of Puerto Rico, Regional Office (RO).  The Veteran disagreed with such decisions and subsequently perfected appeals.   

In September 2008, the Veteran and his wife testified before a Decision Review Officer (DRO) at the RO.  A copy of the hearing transcript is of record and has been reviewed.   

In a June 2011 decision, the Board found that new and material evidence had been received sufficient to reopen the previously denied claims for service connection for a low back disorder and a right knee disorder.  The Board remanded the issues of entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, bilateral CTS, a gastrointestinal disorder, fibromyalgia, headaches, and whether new and material evidence had been received to reopen service connection claims for an acquired psychiatric disorder, an eye disorder, and hypertension to the RO, via the Appeals Management Center (AMC), for further development.

In a December 2011 decision, the AMC granted service connection for fibromyalgia and an acquired psychiatric disorder.  In a February 2012 decision, the AMC granted service connection for cepalghia, claimed as headaches.  As such, the Veteran's appeal regarding those issues has been granted in full, and those issues are no longer before the Board.

Subsequently, in a June 2013 decision, the Board that new and material evidence had not been received sufficient to reopen the previously denied claims for service connection for hypertension and an eye disorder, to include vitreous floaters; within this decision, service connection was also denied for a gastrointestinal disorder.  The Board again remanded the issues of entitlement to service connection for a low back disorder, a right knee disorder, a left knee disorder, bilateral CTS to the AMC for further development.

The Veteran did not appeal the portion of the June 2013 Board decision that found that new and material evidence had not been received sufficient to reopen the previously denied claims for service connection for hypertension and an eye disorder; as such, those issues are no longer before the Board.  However, the Veteran appealed the portion of the June 2013 Board decision which denied service connection for a gastrointestinal disorder to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating that portion of Board's decision, and remanding the claim for service connection for a gastrointestinal disorder to the Board for further proceedings consistent with the joint motion.  Additionally, the claims for service connection for a low back disorder, a right knee disorder, a left knee disorder, bilateral CTS have returned from the AMC for further adjudication by the Board.

VHA Due Process Consideration
In April 2014, the Board submitted the Veteran's claims file to a doctor for an expert medical opinion concerning the Veteran's claims for service connection for a low back disorder, a right knee disorder, and bilateral CTS.  The doctor furnished the requested opinion in May 2014.  The Veteran has not been provided a 30-day period to respond to the medical opinion because the Board is granting the claims for service connection for a low back disorder, a right knee disorder, and bilateral CTS.  As such, any due process deficiencies concerning these particular claims constitutes harmless error.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for a left knee disorder and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed low back disorder was incurred during his active duty.

2.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed right knee disorder was incurred during his active duty.

3.  The competent and credible evidence of record is in equipoise as to whether the Veteran's currently diagnosed bilateral carpal tunnel syndrome was incurred during his active duty. 



CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, a low back disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving doubt in favor of the Veteran, a right knee disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Resolving doubt in favor of the Veteran, bilateral carpal tunnel syndrome was incurred during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

The Board need not discuss in detail the sufficiency of the VCAA notice provided to the Veteran in light of the fact that the Board is granting the Veteran's claims below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefits sought on appeal addressed in this decision.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  Accordingly, the Board will proceed to a decision.  

II.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) .

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

In this case, the Veteran is seeking service connection for bilateral carpal tunnel syndrome, a low back disorder, and a right knee disorder.  The Veteran is currently variously diagnosed with carpal tunnel syndrome, lumbar myositis with degenerative disc disease (lumbar herniated discs with discogenic disease), and right knee patellar disorder status-post menisectomy with minimal effusion (right knee meniscus tear).  See November 2006 Physical Medicine Rehab Note, San Juan VAMC; April 2007 VA Fibromyalgia Examination Report; April 2009 Primary Care Note, Guayama VA Outpatient Clinic.  As such, the requirement that there be a current low back, right knee, and bilateral CTS disability has been met.

With regard to the right knee and low back condition, the Veteran's service treatment records (STRs) contain complaints and treatment for right knee pain and tenderness.  See September 1991 Statement of Medical Examination and Duty Status.  The Veteran indicated that he had recurrent right knee pain after exercising.  See September 1991 Statement of Medical Examination and Duty Status.  The Veteran also complained of back pain.  See May 1991 Chronological Record of Medical Care.  The Veteran's STRs are negative for further notation of complaints, treatment, and/or diagnoses of any right knee or low back disability or any injury of the right knee or low back.  In addition, the Veteran reported that he injured his right knee and low back in-service during a fall from the flat bed of a truck while moving pallets of munitions.  He also reported having continuous pain in his right knee and low back since his in-service injury.  See September 2008 DRO Hearing Transcript.  The Veteran also provided a statement from a fellow service member to the effect that the Veteran suffered injuries to his right knee and low back as a result of falling while moving munitions and had resulting right knee and back pain.  See September 2007 Hand-Written Statement from R.O.L.  The Veteran's DD-214 indicates that his military occupational specialty was an ammunition specialist.  In light of the STRs and the credible testimony given by the Veteran and R.O.L., the Board finds that the requirement that there have been an in-service injury or event concerning the low back and right knee to have been met.

With regard to the bilateral carpal tunnel syndrome, although the Veteran's STRs are negative for complaints, treatment, and/or diagnoses of any disability of the wrists/arms, to include bilateral carpal tunnel syndrome, in-service, the Veteran reported that he injured his bilateral wrists on numerous occasions in-service, including as a result of moving munitions.  He also reported having continuous pain in his bilateral wrists since his in-service injuries.  See September 2008 DRO Hearing Transcript.  The Veteran's DD-214 indicates that his military occupational specialty was an ammunition specialist.  As such, the Board has found the Veteran's statements of in-service bilateral wrist injury consistent and credible with his service, and the requirement that there have been an in-service injury or event concerning bilateral CTS has been met.   

The question remaining is whether there is a causal connection (or "nexus") between these in-service events and the Veteran's currently diagnosed bilateral carpal tunnel syndrome, low back disorder, and right knee disorder.  In this matter, there are conflicting medical opinions of record.

In October 2011 and July 2013, the Veteran underwent VA compensation and pension examinations.  Concerning the Veteran's current low back disability, right knee disability, and CTS, both examiners opined that these disabilities were less likely as not related to the Veteran's service.  However, neither examiner provided an adequate rationale for their given opinions, as neither examiner discussed the Veteran's credible statements regarding his in-service right knee, low back, and wrist injuries.  As such, the Board finds the opinions from the October 2011 and July 2013 VA examiners to be of less probative value.

In March 2014, the Board submitted the Veteran's claims file to a VA examiner for an etiology opinion that was based on all of the evidence of record.  Concerning the low back and right knee disabilities, the examiner opined that it was likely that they were was etiologically related to the Veteran's service as an ammunition specialist.  The examiner explained that loading and unloading heavy cargo can lead to excessive strain on the lumbar spine and knees which leads to degenerative arthritis.  He additionally noted that the Veteran's service treatment records contained the Veteran's in-service complaints of back and right knee pain.

Concerning the bilateral CTS, the examiner noted that the Veteran's service treatment records did not contain complaints of hand pain or dysfunction.  The examiner noted that CTS often develops over the course of years or decades as the median nerve is compressed due to local tissue swelling and calcification in the setting of repetitive stress and injury to the hand.  The examiner opined that the Veteran's activities after leaving the service played a strong role in the development of his CTS, but his service activities may have also contributed to the eventual diagnosis of CTS.

The March 2014 VA examiner's opinion regarding the Veteran's lower back and right knee disorders clearly support the Veteran's claim.  The Board acknowledges that the opinion given concerning the Veteran's bilateral CTS is not as strongly worded in favor of the claim; however, the examiner still provided a link between the Veteran's currently diagnosed bilateral CTS and his service.  In giving his opinions, the May 2014 VA examiner drew from the evidence of record and gave medical explanations to support his conclusions.  Significantly, nothing within his report is contradictory.  His opinion relates directly to this Veteran, and his opinion considers both the Veteran's assertions and documented history.  As such, the Board affords the record from the May 2014 VA examiner significant probative value.

In evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Likewise, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The medical opinions of record appear to be in equipoise.

In light of the fact that the Veteran had an in-service low back, right ankle, and bilateral wrist injury; and in light of the most persuasive medical opinion that the Veteran's current low back, right knee, and bilateral CTS disorders cannot be disassociated from his service, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran's current low back, right knee, and bilateral CTS disorders were incurred as a result of the Veteran's service.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claims.

In summary, for the reasons explained above, having resolved doubt in favor of the Veteran, service connection a low back disorder, right knee disorder, and bilateral CTS is warranted.


ORDER

Service connection for a low back disorder is granted.

Service connection for a right knee disorder is granted.

Service connection for bilateral carpal tunnel syndrome is granted.


REMAND

Gastrointestinal Disorder

In the January 2014 joint motion, the parties noted that 38 U.S.C.A. § 1117 provides for entitlement to compensation on a presumptive basis to a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that manifests "during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War" or to a degree of 10 percent or more before December 31, 2016, and which, "[b]y history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses."  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i), (II) (2013).  The parties noted that a "qualifying chronic disability" may be one that results either from "[a]n undiagnosed illness" or a "medically unexplained chronic multisymptom illness."  38 U.S.C.A. § 1117(a)(2)(A), (B); 38 C.F.R. § 3.317(a)(2)(i) (2013).  The parties further specified that under 38 C.F.R. § 3.317(a)(2)(i), compensation may be warranted on a presumptive basis for functional gastrointestinal disorders.

The joint motion infers that the Veteran's gastritis has a possibility of qualifying as a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(a)(2)(i)(B)(3).  However, in this matter, the Board is not free to substitute its own judgment for that of an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the current medical evidence is unclear regarding whether the Veteran's gastritis could constitute a medically unexplained chronic multisymptom illness, remand is required to obtain an expert medical opinion.

Left Knee Disorder

Throughout the appeal, the Veteran has claimed that his left knee disorder is secondary to his right knee disability.  

Service connection may also be granted for a disability that is proximately due to or the result of an established service- connected disability.  38 C.F.R. § 3.310 (2013). This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 - 47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Throughout the course of the appeal, adjudication of the Veteran's claim for service connection for a left knee disorder had been deferred pending resolution of his claim for service connection for his right knee disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).  In this decision, the Board has granted service connection for a right knee disorder, thus resolving that issue in full.  In reviewing the evidence of record, it appears that none of the Veteran's prior VA examinations performed in connection with this appeal addressed his claimed left knee disorder.  As service connection is now established for a right knee disorder, the Veteran should be scheduled for a VA examination to determine if he has a left knee disorder secondary to his right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310, as the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 concerning how to substantiate a service connection claim for an undiagnosed or medically unexplained illness. 

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file. The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit. Associate any records received, including negative responses, with the claims file.

3.  Schedule the Veteran for an appropriate VA examination for his claimed left knee condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed left knee condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a left knee condition of any kind.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's disability of the left knee was caused or aggravated by his active duty service or his service-connected right knee disability.  If the examiner is unable to identify a diagnosis for the Veteran's left knee complaints, he or she should indicate such. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4.  Schedule the Veteran for an appropriate VA examination for his claimed gastritis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his gastritis.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a gastrointestinal condition of any kind.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal condition was caused or aggravated by his active duty service or his service-connected disabilities.  If the examiner is unable to identify a diagnosis for the Veteran's gastrointestinal complaints, he or she should indicate such. 

As indicated in the joint motion, the examiner should also specify and provide an opinion as to whether it is at least as likely as not (50 percent probability) that the gastrointestinal condition is due to a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by a functional gastrointestinal disorder.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  See 38 C.F.R. § 3.317 (a)(2)(ii).

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. The examiner should provide a complete rationale for any opinions provided.

5.  Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the SOC was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


